

116 HR 6704 IH: Coronavirus Housing Counseling Improvement Act of 2020
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6704IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mrs. Axne (for herself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize additional funding for housing counseling services, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Housing Counseling Improvement Act of 2020.2.Congressional findingsThe Congress finds that—(1)the spread of Coronavirus Disease 2019 (COVID–19), which is now considered a global pandemic, is expected to negatively impact the incomes of potentially millions of homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness, making it difficult for them to pay their mortgages or rents on time;(2)housing counseling is critical to ensuring that homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness have the resources they need to manage financial hardships from the COVID-19 crisis;(3)foreclosure mitigation services are also critical to address the needs of homeowners who lose employment and income because of the pandemic and who face serious delinquency or mortgage default, or are in foreclosing proceedings during this period;(4)evaluations from the National Foreclosure Mitigation Counseling program revealed that homeowners at risk of or facing foreclosure are better served when they have access to a housing counselor and a range of tools and resources to help them avoid losing their home and have the support they need to tailor the best possible response to their situation.3.Funding for housing counseling services(a)Authorization of appropriationsThere is authorized to be appropriated to the Neighborhood Reinvestment Corporation (in this section referred to as the Corporation) established under the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101 et seq.) $700,000,000 for fiscal year 2020 for assistance under section 106 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x) for housing counseling services, which shall remain available until September 30, 2023.(b)Prioritization of housing counseling servicesOf any amounts made available pursuant to subsection (a), not less than 40 percent shall be provided to counseling organizations that target counseling services regarding loss mitigation to minority and low-income homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness or provide such services in neighborhoods with high concentrations of minority and low-income homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness.(c)Eligible usesAmounts made available pursuant to subsection (a) may be used in such amounts as the Corporation determines for costs of—(1)public education and outreach;(2)direct services, including the full range of services provided by housing counselors to assist homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness, including the practices, tools, and innovations in foreclosure mitigation that were utilized in the National Foreclosure Mitigation Counseling Program, and financial capability, credit counseling, homeless counseling, and rental counseling;(3)equipment and technology, including broad­band internet and equipment upgrades needed to ensure timely and effective service delivery; and(4)training, including capacitating housing counseling staff in various modes of counseling, including rental and foreclosure, delivery of remote counseling utilizing improved technology, enhanced network security, and supportive options for the delivery of client services;all of which may be billed as direct costs. (d)DisbursementThe Corporation shall disburse all amounts made available pursuant to subsection (a) as expeditiously as possible, through grants to housing counseling intermediaries approved by the Department of Housing and Urban Development, State housing finance agencies, and NeighborWorks organizations. The aggregate amount provided to NeighborWorks organizations shall not exceed 15 percent of the total amounts made available pursuant to subsection (a).